Exhibit 10.16

CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (“Agreement”) is entered into as of the     
day of December, 2012, by and among FIRST CAPITAL BANK (the “Bank”), and
EMPLOYEE (the “Officer”).

1. Purpose The Bank recognizes that the possibility of a Change in Control (as
defined herein) may arise and that may result in distraction or departure of
management which would be to the detriment of the Bank. Accordingly, the Board
of Directors of the Bank (the “Bank’s Board”) has determined that appropriate
steps should be taken to encourage the continued attention of management so that
Officer can assess and advise the Board on proposed transactions without being
influenced by uncertainties on management’s own situation. Nothing in this
Agreement shall be construed as creating an express or implied contract of
employment and, except as otherwise agreed in writing between the Officer and
the Bank; the Officer shall not have any right to be retained in the employ of
the Bank prior to or after a Change in Control. Accordingly, the Officer is an
“at will” employee of the Bank, and either party may terminate such employment
at any time for any reason, with our without cause, subject to the provisions of
this Agreement.

2. Term of Agreement The term of this Agreement shall be deemed to have
commenced on the date hereof (the “Commencement Date”) and shall continue in
effect until the date that is twelve (12) months following the Termination Date
(as such term is hereinafter defined). Notwithstanding the foregoing, in the
event Officer becomes entitled to receive a payment from the Bank in connection
with a Change in Control pursuant to Section 4 of this Agreement, this Agreement
shall continue in effect until such time as Officer has received full payment of
the amount to which Officer is entitled under Section 4(a) of this Agreement.

3. Change in Control No benefits shall be payable hereunder unless there shall
have been a Change in Control as set forth below. For the purposes of this
Agreement, a “Change in Control” shall mean:

(a) The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of the then
outstanding shares of common stock of the Bank or First Capital Bancorp, Inc.,
the sole shareholder of the Bank (the “Holding Company”); provided, however,
that the following acquisitions shall not constitute a Change in Control:
(i) any acquisition



--------------------------------------------------------------------------------

directly from the Bank or the Holding Company (excluding an acquisition by
virtue of the exercise of a conversion privilege), (ii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Bank or
the Holding Company, or (iii) any acquisition by any corporation pursuant to a
transaction described in subsection (c) of this Section 3 if, upon consummation
of the transaction, all of the conditions described in subsection (c) are
satisfied;

(b) Individuals who, as of the date hereof, constitute the Bank’s Board or the
Holding Company’s Board of Directors (in either case, an “Incumbent Board”)
cease for any reason to constitute a majority of such Board; provided, however,
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Bank’s or the Holding Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board of the applicable company shall be
considered as though such individual were a member of such Incumbent Board, but
excluding for this purpose any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Incumbent Board; or

(c) Approval by the shareholders of the Bank or the Holding Company of either
(1) a reorganization, merger, share exchange or consolidation of the Bank or the
Holding Company by, with or into any other corporation or (2) the sale or
disposition of all or substantially all of the assets of the Bank or the Holding
Company (any of the foregoing transactions, a “Reorganization”); provided,
however, that approval by the shareholders of a Reorganization shall not
constitute a Change in Control if, upon consummation of the Reorganization, each
of the following conditions is satisfied:

(i) more than 50% of the then outstanding shares of common stock of the
corporation resulting from the Reorganization is then beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were beneficial owners of the outstanding common stock of the Bank
or the Holding Company, as applicable, immediately prior to the Reorganization
in substantially the same proportions as their ownership, immediately prior to
such transaction, of such outstanding common stock;

(ii) no Person (excluding any employee benefit plan (or related trust) of the
Bank or the Holding Company, as applicable) beneficially owns, directly or
indirectly, 20% or more of either (1) the then outstanding shares of common
stock of the corporation resulting from the transaction or (2) the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors; and



--------------------------------------------------------------------------------

(iii) at least a majority of the members of the board of directors of the
corporation resulting from the Reorganization were members of the Incumbent
Board of the Bank or the Holding Company, as applicable, at the time of the
execution of the initial agreement providing for the Reorganization.

4. Termination in Connection with Change in Control

(a) Termination Payment. In the event Officer’s employment with the Bank
terminates or is terminated during (i) the six (6) months immediately preceding
a Change in Control, or (ii) the six (6) months immediately following a Change
in Control, unless such termination in either case is or was (A) because of the
death of the Officer, (B) by the Bank for Cause or Disability or (C) by the
Officer other than for Good Reason (all as such capitalized terms are
hereinafter defined), Officer shall be entitled to receive payment from the Bank
in an amount equal to one (1) times Officer’s annual base salary immediately
preceding the Date of Termination, which amount shall be paid in equal
installments payable on the Bank’s regular pay days, over the next twelve
(12) months, without interest, beginning on the next pay day following the later
to occur of the Change in Control or the Termination Date, or as otherwise
permitted under the regulations promulgated under Section 409A of the Internal
Revenue Code (the “Code”).

(b) Disability. Termination by the Bank of the Officer’s employment based on
“Disability” shall mean termination because of the Officer’s inability to
perform Officer’s duties with the Bank on a full time basis for 120 consecutive
days or a total of at least 180 days in any twelve month period as a result of
the Officer’s incapacity due to physical or mental illness (as determined by an
independent physician selected by the Board).

(c) Cause. Termination by the Bank of the Officer’s employment for “Cause” shall
mean termination for (i) gross incompetence, gross negligence, willful
misconduct in office or breach of a material fiduciary duty owed to the Bank or
any subsidiary or affiliate thereof; (ii) conviction of a felony, a crime of
moral turpitude or commission of an act of embezzlement or fraud against the
Bank or any subsidiary or affiliate thereof; (iii) any material breach by the
Officer of a material term of this Agreement, including, without limitation,
material failure to perform a substantial portion of his duties and
responsibilities hereunder, or (iv) deliberate dishonesty or disloyalty of the
Officer with respect to the Bank or any subsidiary or affiliate thereof.

(d) Good Reason. The Officer shall be entitled to terminate Officer’s employment
for “Good Reason” as defined below. For purposes of this Agreement, termination
for “Good Reason” shall mean termination based on:

(i) a material reduction by the Bank in the Officer’s annual base salary;



--------------------------------------------------------------------------------

(ii) the failure by the Bank to pay to the Officer any portion of Officer’s
compensation or to pay to the Officer any portion of an installment of deferred
compensation under any deferred compensation program of the Bank within 10 days
of the date such compensation is due (it being understood and agreed that each
annual bonus shall be paid no later than the end of the third month of the year
next following the year for which the annual bonus is awarded, unless the
Officer shall elect to defer the receipt of such annual bonus);

(iii) the Bank’s requiring the Officer to be based at any office that is greater
than thirty-five (35) miles from where the Officer’s office was previously
located, except for required travel on the Bank’s business to an extent
substantially consistent with the business travel obligations which the Officer
undertook on behalf of the Bank prior to such time;

(iv) the failure by the Bank to obtain an agreement reasonably satisfactory to
the Officer from any successor to assume and agree to perform this Agreement; or

(v) the failure by the Bank to continue in effect any Plan (as hereinafter
defined) in which the Officer is participating (or Plans providing the Officer
with at least substantially similar benefits) other than as a result of the
normal expiration of any such Plan in accordance with its terms, or the taking
of any action, or the failure to act, by the Bank which would adversely affect
the Officer’s continued participation in any of such Plans on at least as
favorable a basis to the Officer as previously in place, or which would
materially reduce the Officer’s benefits in the future under any of such Plans
or deprive the Officer of any material benefit enjoyed by the Officer.

For purposes of this Agreement, “Plan” shall mean any compensation plan or any
employee benefit plan such as a thrift, pension, profit sharing, medical,
disability, accident, life insurance plan or a relocation plan or policy or any
other plan, program or policy of the Bank intended to benefit employees.

Notwithstanding the foregoing, prior to the Officer’s voluntary termination for
Good Reason, the Officer must give the Bank written notice of the existence of
any condition set forth in clause (i) – (vi) above within 90 days of such
initial existence and the Bank shall have 30 days from the date of such notice
in which to cure the condition giving rise to Good Reason, if curable. If during
such 30-day period, the Bank cures the condition giving rise to Good Reason, no
benefits shall be due under Section 4(a) of this Agreement with respect to such
occurrence. If, during such 30-day period, the Bank fails or refuses to cure the
condition giving rise to Good Reason, the Employee shall be entitled to benefits
under Section 4(a) of this Agreement upon such termination; provided such
termination occurs within 24 months of such initial existence of the applicable
condition.



--------------------------------------------------------------------------------

(e) Restrictive Covenants. The Officer’s right to receive any payments under
Section 4(a) of this Agreement shall be conditioned upon Officer’s agreement
that, during the period Officer is entitled to receive payments under such
Section 4(a), Officer shall not:

(i) Directly or indirectly, either as a principal, agent, employee, employer,
co-partner or in any other individual or representative capacity whatsoever,
(a) provide competitive services anywhere within a twenty-five (25) mile radius
of the location of the Bank’s principal executive offices on the date of the
Officer’s termination, (b) solicit, contact, call upon, communicate with, or
attempt to communicate with any Bank client with the intent of providing
competitive services to such client, (c) sell, provide or divert any competitive
services to any Bank client, (d) perform or engage in any competitive services
for any Bank client, or (e) accept or receive any Bank client for the purpose of
providing any competitive services. “Competitive services” shall mean
(x) lending services in connection with direct borrowings, (y) support services
provided to intermediary banks and other lenders participating with the Bank in
direct borrowings and (z) deposit services, but in each case only if Officer was
engaged in providing such competitive services on behalf of the Bank during the
two-year period prior to the termination of his employment with the Bank.
“Competitive services” shall not include general management duties. For the
purposes of this Agreement, “client” shall mean any individual or entity that
(xx) was a direct borrower from the Bank, or (yy) was a participant lender with
the Bank, or (zz) maintained deposit accounts with the Bank within one year of
Officer’s termination and with whom Officer interacted on behalf of the Bank.

(ii) Directly or indirectly, on Officer’s own behalf or on behalf of a
third-party, either as a principal, agent, employee, employer, co-partner or in
any other individual or representative capacity whatsoever, recruit, hire, or in
any manner induce or assist in the inducement of any other employee of the Bank
away from the Bank’s employ or from the faithful discharge of such employee’s
obligations to serve the Bank’s interests. For purposes of this paragraph,
“employee” shall mean any individual employed by the Bank on the last day of
Officer’s employment or at any time within the one (1) year period prior to the
last day of Officer’s employment with the Bank.

(iii) Without the prior written consent of the Bank, directly or indirectly use,
disseminate, disclose or publish to third parties, other than in connection with
the usual conduct of business of the Bank, any information concerning the
clients, customers, businesses or and services of the Bank, all of which shall
be deemed confidential in nature. Such information shall expressly include, but
shall not be limited to, information concerning the Bank’s trade secrets,
business operations, business records, customer lists or other customer
information. Upon termination of employment, Officer shall deliver to the Bank
all originals and copies of documents, forms, records or other information, in
whatever form it may exist, concerning the Bank or its business, customers,
products or services. In construing this provision, it is agreed that it shall
be interpreted broadly so as to provide the Bank with the maximum protection.
This provision shall not be applicable to any information, which, through no
misconduct or negligence of Officer, has previously been disclosed to the public
by anyone other than Officer.

Notwithstanding the above, the restrictive covenants, set forth in Sections
4(e)(i), 4(e)(ii) and 4(e)(iii) above, shall not apply, and Officer shall not be
precluded from such actions, for as long as Officer’s right to receive payments
under Section 4(a) has been terminated or suspended pursuant to Section 9 of
this Agreement; provided, however, that upon the beginning or resumption of such
payments, Officer shall immediately terminate all such actions.



--------------------------------------------------------------------------------

Officer affirms that given the nature of the positions held by Officer with the
Bank, each and every one of the covenants and restrictions set forth above are
reasonable in scope, length of time and geographic area and are necessary for
the protection of the significant investment of the Bank in developing,
maintaining and expanding its business. Accordingly, the parties hereto agree
that in the event of any breach by Officer of any of such provisions that
monetary damages alone will not adequately compensate the Bank for its losses
and, therefore, that it may seek any and all legal or equitable relief available
to it, specifically including, but not limited to, injunctive relief; and
Officer shall be liable for all damages, including actual and consequential
damages, costs and expenses, including legal costs and actual attorneys’ fee,
incurred by the Bank as a result of taking action to enforce, or recover for any
breach of any of such provisions. The foregoing covenants shall be construed and
interpreted in any judicial proceeding to permit their enforcement to the
maximum extent permitted by law. If a court of competent jurisdiction determines
that any provision of the covenants and restrictions set forth above is
unenforceable as being overbroad as to time, area or scope, the court may strike
the offending provision or reform such provision to substitute such other terms
as are reasonable to protect the Bank’s legitimate business interests.

In the event Officer breaches any of the covenants set forth above, Officer
shall not be entitled to any further payments or compensation under Section 4(a)
above.

(f) Notice of Termination. Any termination by the Bank on the one hand or by the
Officer for Good Reason shall be communicated by written Notice of Termination
to the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon.

(g) Date of Termination. “Date of Termination” means (i) if the Officer’s
employment is terminated by the Bank for Cause or Disability, or by the Officer
for Good Reason, the date of receipt of the Notice of Termination or any later
date specified therein, as the case may be, and (ii) if the Officer’s employment
is terminated by the Bank other than for Cause of Disability, the date specified
in the Notice of Termination.

5. Binding Agreement This Agreement shall be binding upon and inure to the
benefit of the Officer (and his personal representative), the Bank, and any
successor organization or organizations which shall succeed to substantially all
of the business and property of the Bank, whether by means of merger,
consolidation, acquisition of all or substantially of all of the assets of the
Bank or otherwise, including by operation of law. For purposes of this
Agreement, the term “Bank’ shall include any subsidiaries of the Bank and any
corporation or other entity which is the surviving or continuing entity in
respect of any merger, consolidation or form of business combination in which
the Bank ceases to exist; provided, however, that for purposes of determining
whether a Change in Control has occurred herein, the term “Bank” shall refer to
First Capital Bank or its successors.



--------------------------------------------------------------------------------

6. Fees and Expenses; Mitigation In any action related to the interpretation or
enforcement of this Agreement, the prevailing party shall be entitled to recover
from the non-prevailing party all of the costs and expenses, including
reasonable attorney’s fees and court costs, incurred by the prevailing party in
such action. Officer shall not be required to mitigate the amount of any payment
the Bank becomes obligated to make to the Officer in connection with this
Agreement, by seeking other employment or otherwise.

7. Internal Revenue Code Section 409A It is intended that any payment or benefit
which is provided pursuant to or in connection with this Agreement which is
considered to be nonqualified deferred compensation subject to Section 409A of
the Code shall be paid and provided in a manner, and at such time and in such
form, as complies with the applicable requirements of Section 409A of the Code
to avoid the unfavorable tax consequences provided therein for non-compliance.
In connection with effecting such compliance with Section 409A of the Code, the
following shall apply:

(a) Notwithstanding any other provision of this Agreement, the Bank is
authorized to amend this Agreement, to delay the payment of any monies and/or
provision of any benefits in such manner as may be determined by it to be
necessary or appropriate to comply, or to evidence or further evidence required
compliance, with Section 409A of the Code (including any transaction or
grandfather rules thereunder).

(b) Neither the Officer nor the Bank shall take any action to accelerate or
delay the payment of any monies and/or provision of any benefits in any manner
which would not be in compliance with Section 409A of the Code (including any
transition or grandfather rules thereunder). Notwithstanding the foregoing:

(i) Payment may be delayed for a reasonable period in the event the payment is
not administratively practical due to events beyond the recipient’s control such
as where the recipient is not competent to receive the payment, there is a
dispute as to amount due or the proper recipient of such payment, additional
time is needed to calculate the amount payable, or the payment would jeopardize
the solvency of the Bank.

(ii) Payments shall be delayed in the following circumstances: (1) where the
Bank reasonably anticipates that the payment will violate the terms of a loan
agreement to which the Bank is a party and that the violation would cause
material harm to the Bank; or (2) where the Bank reasonably anticipates that the
payment will violate Federal securities laws or other applicable laws, provided
that any payment delayed by operation of this clause (B) will be made at the
earliest date at which the Bank reasonably anticipates that the payment will not
be limited or cause the violations described.



--------------------------------------------------------------------------------

(c) If the Officer is a specified employee of a publicly traded corporation as
required by Section 409A(a)(2)(B)(i) of the Code, and any payment or provision
of any benefit hereunder is subject to Section 409A, any payment or provision of
benefits in connection with a separation from service payment event (as
determined for purposes of Section 409A of the Code), as opposed to another
payment event permitted under Section 409A, shall not be made until six months
after the Officer’s separation from service (the “409A Deferral Period”). In the
event such payments are otherwise due to be made in installments or periodically
during the 409A Deferral Period, the payments which would otherwise have been
made in the 409A Deferral Period shall be accumulated and paid in a lump sum as
soon as the 409A Deferral Period ends, and the balance of the payments shall be
made as otherwise scheduled. In the event benefits are required to be deferred,
any such benefit may be provided during the 409A Deferral Period at the
Officer’s expense, with the Officer having a right to reimbursement from the
Bank once the 409A Deferral Period ends, and the balance of the benefits shall
be provided as otherwise scheduled.

(d) To the extent that any portion, or all, of any benefit payable hereunder
meets the requirements of (i) and (ii) of this subparagraph (d), the six-month
delay rule set forth in subparagraph (c) above shall not apply to such portion
of the benefit payable. The benefit payable, or any portion thereof, will not be
subject to the six-month delay rule set forth in subparagraph (c) above if and
to the extent it is paid to the Officer no later than the last day of the second
calendar year following the year in which the termination occurs and it does not
exceed two times the lesser of:

(i) The sum of Officer’s annual compensation (as determined in accordance with
Section 1.409A-1(b)(9)(iii) of the regulations issued under Code Section 409A)
for the calendar year preceding the year of termination; or

(ii) The maximum amount that may be taken into account under a qualified plan
pursuant to Code Section 401(a)(17) for the calendar year in which the
termination occurs.

(e) If a Change in Control occurs but the Change in Control does not constitute
a change in ownership of the Holding Company or the Bank or in the ownership of
a substantial portion of the assets of the Holding Company or the Bank as
provided in Section 409A(a)(2)(A)(v) of the Code, then payment of any amount or
provision of any benefit under this Agreement which is considered to be
nonqualified deferred compensation subject to Section 409A of the Code shall be
deferred until another permissible event contained in Section 409A occurs (e.g.,
death, disability, separation from service from the Bank and its affiliated
companies as defined for purposes of Section 409A of the Code), including any
deferral of payment or provision of benefits for the 409A Deferral Period as
provided above.

8. Possible Reduction in Payment and Benefits. Following any Change in Control,
to the extent that any amount of pay or benefits provided under to the Officer
under this Agreement



--------------------------------------------------------------------------------

would cause the Officer to be subject to excise tax under sections 280G and 4999
of the Internal Revenue Code of 1986, as amended (the “Code”), and after taking
into consideration all other amounts payable to the Officer under other Bank
plans, programs, policies, and arrangements, then the amount of pay and benefits
provided under this Agreement shall be reduced to the extent necessary to avoid
imposition of any such excise taxes. The Officer may select the payments and
benefits to be limited or reduced, including an election not to have the vesting
of certain benefits, including stock options, accelerate as a result of a Change
in Control.

9. Governmental Restrictions. Notwithstanding anything set forth herein to the
contrary, it is hereby agreed that the Officer shall not be entitled to receive
any compensation following the termination of his or her employment, and the
Bank shall have no obligation to make any such payments, to the extent such
payments are prohibited by any governmental program in which the Bank
participants or any regulation governing the Bank. In addition, it is hereby
agreed that this Agreement shall be amended as necessary or appropriate in
connection with any other applicable governmental regulation or program.



--------------------------------------------------------------------------------

10. Miscellaneous

(a) No provision of this Agreement may be modified, waived or discharged unless
such modification, waiver or discharge is agreed to in a writing signed by the
Officer and the Chairman of the Board or President of the Bank. No waiver by any
party hereto at any time of any breach by the other party hereto of, or for
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement. This Agreement supersedes and replaces any existing or
prior oral or written agreements between the Officer and the Bank regarding the
same subject matter. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute but a single instrument.

(b) The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the Commonwealth of Virginia.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

(d) The Holding Company executes this Agreement to evidence its consent hereto.

(e) Any notices, requests, demands and other communications provided for this
Agreement shall be sufficient if in writing and delivered in person or sent by
registered or certified mail, postage prepaid (in which case notice shall be
deemed to have been given on the fifth day after mailing), or by overnight
delivery by a reliable overnight courier service (in which case notice shall be
deemed to have been given on the day after delivery to such courier service) to
the Officer at the last address the Officer has filed in writing with the Bank,
or to the Bank at the Bank’s corporate headquarters, attention of the President.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Bank by its duly authorized officer, and by the Officer, as of the date
first above written.

 

FIRST CAPITAL BANCORP, INC.     FIRST CAPITAL BANK By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

      OFFICER      

 

        Name: EMPLOYEE